Judgment, Supreme Court, Bronx County (John Moore, J.), rendered January 19, 1994, convicting defendant, after a jury trial, of burglary in the second degree, criminal mischief in the fourth degree and possession of burglar’s tools, and sentencing him, as a second violent felony offender, to concurrent prison terms of l½ to 15 years, 1 year and 1 year, respectively, unanimously affirmed.
The trial court properly exercised its discretion in refusing a challenge for cause of a prospective juror who stated that as a result of his discussions with many police officer friends, he had an "insider’s view” of police work. Such relief was not warranted where the juror did not express an opinion as to defendant’s guilt (see, People v Torpey, 63 NY2d 361, 366), gave repeated assurances of his lack of bias, otherwise exhibited no actual bias (see, People v Johnson, 220 AD2d 270) and bore no relationship to trial participants as to make him inherently biased (see, People v Colon, 71 NY2d 410, 418, cert denied 487 US 1239). Lack of prejudice to the defendant is also particularly clear in this case, in which police involvement was limited to taking into custody defendant, who was apprehended and detained by the complainant’s nephew. Concur—Rosenberger, J. P., Wallach, Rubin, Nardelli and Mazzarelli, JJ.